Citation Nr: 1550848	
Decision Date: 12/03/15    Archive Date: 12/10/15

DOCKET NO.  14-11 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for dizziness.

(The issue of whether the request for a waiver of recovery of overpayment in the calculated amount of $23,766.30 was timely is addressed in a separate decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant served on active duty in the United States Army from November 1979 to January 1994.  He subsequently was a member of the Army National Guard from November 1995 to May 1996, and from November 1999 to October 2003; he had verified and unverified periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) while he was a member of the National Guard.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the St. Paul, Minnesota Regional Office (RO) of the Department of Veterans Affairs (VA) in November 2014.  In pertinent part, the appellant's claims of entitlement to service connection for tinnitus and dizziness were denied in that rating decision.  The Board notes that jurisdiction of the appellant's claims file lies with the RO in Roanoke, Virginia.

In October 2015, the Veteran's notice of disagreement (NOD) in relation to those two service connection claims was received.  The claims file does not contain any statement of the case (SOC) issued in response to the Veteran's NOD received in October 2015.  Therefore those two claims must be remanded for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).  VA will notify the Veteran when further action is required.

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case must take into consideration the existence of this electronic record. 

(The issue of whether the request for a waiver of recovery of overpayment in the calculated amount of $23,766.30 was timely is addressed in a separate decision).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran submitted a timely NOD, in October 2015, in disagreement with the denial of his claims for service connection for tinnitus and dizziness.  Because the AOJ did not subsequently issue an SOC addressing those two service connection issues, the Board must remand the matters for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action: 

1.  Examine the Veteran's claims for service connection for tinnitus and dizziness.  If no additional development is required, prepare an SOC in accordance with 38 C.F.R. § 19.29, unless either matter is resolved by granting the benefits sought, or by the Veteran's withdrawal of the NOD.  

2.  If, and only if, the Veteran files a timely substantive appeal, should either issue be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

